


110 HR 1631 IH: To amend section 245(i) of the Immigration and

U.S. House of Representatives
2007-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1631
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2007
			Mr. Rangel introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend section 245(i) of the Immigration and
		  Nationality Act to eliminate the deadline for classification petition and labor
		  certification filings.
	
	
		1.Elimination of
			 deadline
			(a)In
			 generalSection 245(i)(1) of
			 the Immigration and Nationality Act (8 U.S.C. 1255(i)(1)) is amended—
				(1)in subparagraph
			 (A), by adding and at the end;
				(2)in subparagraph
			 (B)—
					(A)in clause (i), by
			 striking 204 that and all that follows through the semicolon and
			 inserting 204;; and
					(B)in clause (ii), by
			 striking 212(a)(5)(A) that and all that follows through
			 and at the end and inserting 212(a)(5)(A);;
			 and
					(3)by striking
			 subparagraph (C).
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect as if included in the enactment of the Legal
			 Immigration Family Equity Act (as enacted into law by Public Law
			 106–553).
			
